Case 1:18-cv-23821-FAM Document 57 Entered on FLSD Docket 08/28/2020 Page 1 of 3



                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA
                                      Miami Division

                                Case Number: 18-23821-CIV-MORENO

   COURTNEY ROBINSON,

                  Petitioner,
   vs.

   STATE OF FLORIDA and FLORIDA
   ATTORNEY GENERAL,

               Respondents.
  _________________________________________/

         ORDER DENYING PETITIONER’S MOTION FOR RECONSIDERATION

         THIS CAUSE came before the Court upon Petitioner’s objections to the Report and

  Recommendation (D.E. 47), filed on February 7, 2020. THE COURT has considered the

  objections, the pertinent portions of the record, and is otherwise fully advised in the premises.

         On January 31, 2020, the Court adopted Magistrate Judge Reid’s Report and

  Recommendation, and dismissed the petition for writ of habeas corpus made pursuant to 28 U.S.C.

  § 2254 for being untimely. Under federal law, the Petitioner had only one year from “the date on

  which the [state court] judgment became final by the conclusion of direct review.” 28 U.S.C. §

  2244(d)(1)(A). After this Court entered final judgment, Petitioner filed objections to the Report

  and Recommendation. But, before the Court could entertain them, Petitioner filed a notice of

  appeal. On June 30, 2020, the Eleventh Circuit dismissed the appeal for being untimely.

         Now the Court revisits the objections, and because they are untimely, will liberally construe

  them as a motion for reconsideration. Reconsideration “is an extraordinary remedy to be employed

  sparingly.” Colomar v. Mercy Hosp., Inc., 242 F.R.D. 671, 684 (S.D. Fla. 2007) (quoting Bautista

  v. Cruise Ships Catering & Serv. Int’l, N.V., 350 F. Supp. 2d 987, 992 (S.D. Fla. 2004)). A motion
Case 1:18-cv-23821-FAM Document 57 Entered on FLSD Docket 08/28/2020 Page 2 of 3



  for reconsideration “will not be granted absent an intervening change in the law, availability of

  newly discovered evidence, or to correct clear error or prevent manifest injustice.” Id.; see also

  Michael Linet, Inc. v. Village of Wellington, Fla., 408 F.3d 757, 763 (11th Cir. 2005) (noting that

  a party cannot use a motion for reconsideration “to relitigate old matters, raise argument or present

  evidence that could have been raised prior to the entry of judgment”).

         Reviewing the objections, the Court finds that they do not alter the Court’s final judgment.

  Petitioner fails to make any new arguments as to why the one-year statute of limitations should

  have been equitably tolled. Thus, the objections are overruled, and the motion for reconsideration

  is DENIED. See Martin v. McNeil, No. 4:09-cv-00009, 2009 WL 631241, at *1 (N.D. Fla. Mar.

  11, 2009) (treating objections untimely filed in a section 2254 case as a motion for reconsideration,

  and denying the motion for reconsideration due to the original petition still being untimely).

         Accordingly, the Court having addressed the objections, Petitioner’s motion for extension

  of time to file those objections (D.E. 48) is DENIED as MOOT.

         DONE AND ORDERED in Chambers at Miami, Florida, this 28th of August 2020.




                                        ______________________________________
                                              FEDERICO A. MORENO
                                              UNITED STATES DISTRICT JUDGE
  Copies furnished to:
  Counsel of Record

  Courtney Robinson
  M19154
  Santa Rosa Correctional Institution Annex
  Inmate Mail/Parcels
  5850 East Milton Road
  Milton, FL 32583
  PRO SE


                                                   2
Case 1:18-cv-23821-FAM Document 57 Entered on FLSD Docket 08/28/2020 Page 3 of 3




                                       3
